Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-3, 5-7, 15, 17, 20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites (emphasis added): 
1. A computer-implemented method comprising: identifying a user and one or more co-users associated with an event registered within an affinity networking system; 
providing, for display on a client device associated with the user, an event member interface comprising: 
one or more digital co-user cards comprising profile information for the one or more co-users associated with the event; 
and a clip note element, within a digital co-user card displayed within the event member interface, wherein the clip note element is selectable for entering private digital clip notes associated with a co-user corresponding to the digital co-user card; 
based on user interaction with the clip note element via the client device associated with the user, 
generating a private digital clip note associated with the co-user; 
and in response to a query from one or more client devices corresponding to the user, generating a query response based on the private digital clip note corresponding to the co-user.

Examiner finds that the emphasized portions of claim 1 recite an abstract idea—namely, certain methods or organizing human activity. See MPEP 2106.04(a)(2)(II)(B) and (C). 
When read as a whole, the recited limitations are directed to “managing personal behavior or relationships or interactions between people” and “commercial interactions.” See id. More specifically, each bolded element reflects the nontechnical human activity of getting business cards from co-workers or friends (co-users) at a registered event, writing down information about those co-workers on the business cards, filing the cards, and searching for the filed cards based on the notes written on the cards.  See by analogy Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 1344-45 (Fed. Cir. 2018) (cited in MPEP 2106.04(a)(2)(II)(B)(C)): 
The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention.

The non-bolded additional elements are recited at a high level of generality and such they amounts no more than mere instructions to apply the exception using a generic computer components. See MPEP 2106.05(f).  The non-bolded additional elements also merely use the computer as a tool to perform an existing process.  See id.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Claim 2 recites “2. The computer-implemented method of claim 1, further comprising: providing, for display on the client device in response to the user interaction with the clip note element, a clip note interface comprising a tag generation field for generating tags associated with the digital co-user card as part of the private digital clip note; based on user interaction with the tag generation field, generating a tag associated with the digital co-user card; and wherein generating the query response comprises identifying the tag within the private digital clip note and corresponding to the query.” 
Examiner finds this additional element is insignificant extra solution activity in the form of mere data gathering and outputting and therefore does not integrate the exception nor provide an inventive concept. See MPEP 2106.05(g) (“Whether the limitation amounts to necessary data gathering and outputting”). 
Claim 3 recites “3. The computer-implemented method of claim 1, further comprising: generating, in response to registration of the user with the affinity networking system: a public key stored on a first database of a first server; and a private key stored on a second database of a second server separate from the first server; and utilizing the public key to encrypt the private digital clip note for storage within the first database.”  
Examiner finds this element is nothing more generally linking the abstract idea into the technological environment of public key encryption and therefore fails to integrate the exception and fails to provide Claim 17 is rejected for the same reason. 
Claim 5 recites “5. The computer-implemented method of claim 1, wherein generating the query response comprises: searching private digital clip notes created by the user as well as profile information associated with co-users of the affinity networking system, company information associated with companies registered with the affinity networking system, and event information associated with events registered with the affinity networking system; and based on the searching, identifying a digital co-user card of a co-user who attended a previous event which the user also attended” 
Examiner finds this additional element is insignificant extra solution activity in the form of necessary data gathering and outputting and therefore does not integrate the exception nor provide an inventive concept. See MPEP 2106.05(g) (“Whether the limitation amounts to necessary data gathering and outputting”). 
Claim 6 recites “6. The computer-implemented method of claim 1, further comprising: providing, for display on the client device, a user interface comprising: a digital entity card comprising entity information for a corresponding entity associated with the affinity networking system; and a second clip note element, within the digital entity card, and selectable for entering private digital clip notes associated with the corresponding entity; and based on user interaction with the second clip note element, generating a private digital clip note associated with the corresponding entity and comprising one or more tags for the corresponding entity.”
The bolded elements represent the abstract idea of organizing human activity in that they recite the nontechnical human activity of writing down 
The non-bolded additional elements are recited at a high level of generality and such they amounts no more than mere instructions to apply the exception using a generic computer components. See MPEP 2106.05(f).  The non-bolded additional elements also merely use the computer as a tool to perform an existing process.  See id.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	With respect to inventive concept, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Claim 7 recites “7. The computer-implemented method of claim 1, further comprising providing, for display within the event member interface on the client device, targeted digital content based on determining that the user has interacted with the clip note element for the co-user associated with the event.” Claim 7 recites an abstract idea in that it recites the nontechnical human activity of targeting (via advertisement, contacting, talking to etc.) a person who is interested in an event by seeing that the person is reading or interacting with someone or something that is related to the event. 
The non-bolded, additional elements are recited at a high level of generality and such they amounts no more than mere instructions to apply the exception using a generic computer components. See MPEP 2106.05(f).  The non-bolded additional elements also merely use the 
Claim 15 recites (emphasis added): 
15. A non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computing device to: 

provide, for display on a client device associated with a user of an affinity networking system, an event summary interface comprising: 

one or more digital event cards associated with one or more events registered within the affinity networking system; 

a clip note element, within a digital event card displayed within the event summary interface, wherein the clip note element is selectable for entering private digital clip notes associated with an event corresponding to the digital event card; 
and a registration element, within the digital event card, wherein the registration element is selectable for registering the user to attend the event corresponding to the digital event card;

and in response to user interaction with the clip note element, generate a private digital clip note comprising user-generated digital text associated with the event for storage within a database and for retrieval by one or more client devices associated with the user.



When read as a whole, the recited limitations are directed to “managing personal behavior or relationships or interactions between people” and “commercial interactions.” 
More specifically, each bolded element reflects the nontechnical human activity of publicly posting a piece of paper (i.e. a “signup sheet”) for individuals or groups to register for a social or business event and allowing the individuals to write or post notes about themselves on the piece of paper.  The piece of paper can then be filed for later retrieval. See by analogy Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 1344-45 (Fed. Cir. 2018) (cited in MPEP 2106.04(a)(2)(II)(B)(C)): 
The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention.

The non-bolded additional elements are recited at a high level of generality and such they amount no more than mere instructions to apply the exception using a generic computer components. See MPEP 2106.05(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application and fails to provide an inventive concept. 





Claim 20 recites the following: “20. The non-transitory computer readable medium of claim 15, further comprising instructions that, when executed by the at least one processor, cause the computing device to provide, for display on the client device and in response to the user interaction with the clip note element, a clip note interface comprising: a tag generation field for generating tags associated with the digital event card; and a text field for entering digital text-based notes associated with the digital event card.” 
Examiner finds claim 20 recites generic computer components at a high level of generality such that they amount no more than mere instructions to apply the exception using a generic computer components. The claim also merely recites using a computer as a tool to perform known function. See MPEP 2106.05(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application and fails to provide an inventive concept. See id. 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shorff US 7,921,167. 
With respect to claim 15, Shorff US 7,921,167teaches “15. A non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computing device to: provide, for display on a client device associated with a user of an affinity networking system, an event summary interface comprising: one or more digital event cards associated with one or more events registered within the affinity networking system” in Fig. 18B; col.14:22-31 (“banking seminar” is a registered event in an affinity networking system with co-users “David Seldom” and “Lizy Desouza,” for ex3ample); col. 8:24-29; Fig. 1 item 101 (affinity networking system); 
“a clip note element, within a digital event card displayed within the event summary interface” in Fig. 18B (“Banking Seminar” is a digital event entire GUI of Fig. 18B is a summary interface and a “digital card”); col. 14:54-57 (“attend” elements is a clip note elements)
“wherein the clip note element is selectable for entering private digital clip notes associated with an event corresponding to the digital event card” in col. 14:33-36 (private event type is a private digital clip note);
“and a registration element, within the digital event card, wherein the registration element is selectable for registering the user to attend the event corresponding to the digital event card” in col. 14:54-57 (“attend” element allows user to register for event); 
“and in response to user interaction with the clip note element, generate a private digital clip note comprising user-generated digital text associated with the event for storage within a database and for retrieval by one or more client devices associated with the user” in col. 14:33-36 (private event type is a private digital clip note that can be searched by designated users such as personal network contact, for example). 
With respect to claim 20, Shorff teaches “20. The non-transitory computer readable medium of claim 15, further comprising instructions that, when executed by the at least one processor, cause the computing device to provide, for display on the client device and in response to the user interaction with the clip note element, a clip note interface comprising: a tag generation field for generating tags associated with the digital event card” in col. 14:29-39 (tags include event details such as title, description, etc.); 
“and a text field for entering digital text-based notes associated with the digital event card” in col. 14:29-39 (description and title are text-based, for example). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shorff US 7,921,167 in view of Hern US 9,367,631.
With respect to claim 1, Shorff US 7,921,167 teaches “1. A computer-implemented method comprising: identifying a user and one or more co-users associated with an event registered within an affinity networking system” in Fig. 18B; col.14:22-31 (“banking seminar” is a registered event in an affinity networking system with co-users “David Seldom” and “Lizy Desouza,” for ex3ample); col. 8:24-29; Fig. 1 item 101 (affinity networking system); 




    PNG
    media_image1.png
    242
    552
    media_image1.png
    Greyscale


“and a clip note element, within a digital co-user card displayed within the event member interface” in col. 14:22-44 (The clip note element is the GUI icon that allows for an action—see col. 9:60-col. 10:11). 
Shorff further teaches sending private messages from one user to another in col. 5:20-24 (messages are private because they are received in a user’s inbox). 
It appears Shorff fails to explicitly teach “wherein the clip note element is selectable for entering private digital clip notes associated with a co-user corresponding to the digital co-user card.” 
However, Hern US 9,367,631 teaches “based on user interaction with the clip note element via the client device associated with the user, generating a private digital clip note associated with the co-user” in col. 5:40-55 (Examiner finds a private descriptor of the second “other user” 
 “and in response to a query from one or more client devices corresponding to the user, generating a query response based on the private digital clip note corresponding to the co-user” in col. 5:40-55 ( “. . . The public and private descriptors are used by the search engine to dynamically optimize searches conducted therewith”; col. 3:15-18 (user can search for private descriptors); col. 3:54-col. 4:3 and col. 6:64-col. 7:6 (user can search for and receive results based on private descriptor)
Hern and Shorff are analogous art because they are in the same field of endeavor as Applicant’s claimed invention.
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the clip note element in Shorff to include based on user interaction with the clip note element via the client device associated with the user, generating a private digital clip note associated with the co-user and in response to a query from one or more client devices corresponding to the user, generating a query response based on the private digital clip note corresponding to the co-user” as taught by Hern. The motivation would have been to allow a user to perform robust “bidirectionally optimized search[es]” while also maintaining user privacy. See Hern col. 6:7-17; col. 6:30-37. 
With respect to claim 2, Hern teaches “2. The computer-implemented method of claim 1, further comprising: providing, for display on the client device in response to the user interaction with the clip note element, a clip note interface comprising a tag generation field for generating tags associated with the digital co-user card as part of the private digital clip note” in col. 7:7-17.  

“ and wherein generating the query response comprises identifying the tag within the private digital clip note and corresponding to the query” col. 3:54-col. 4:3 and col. 6:64-col. 7:6 (user can search for and receive results based on private descriptor).  Motivation to combine is same as above. 
With respect to claim 5, Hern teaches ‘5. The computer-implemented method of claim 1, wherein generating the query response comprises: searching private digital clip notes created by the user as well as profile information associated with co-users of the affinity networking system, company information associated with companies registered with the affinity networking system and event information associated with events registered with the affinity networking system” in col. 5:40-55 ( “. . . The public and private descriptors are used by the search engine to dynamically optimize searches conducted therewith”; col. 3:15-18 (user can search for private and public descriptors); col. 3:54-col. 4:3 and col. 6:64-col. 7:6 (user can search for and receive results based on private or public descriptor; Examiner finds descriptors suggest anything that describes data which includes company and event information; additionally, the adjectives used to describe information in the claims (“event,” “company,”, etc. are non-functional and thus have no patentable weight). 
Shorff teaches “and based on the searching, identifying a digital co-user card of a co-user who attended a previous event which the user also attended” in col. 14:48-57 (David identifies co-user card of Emily and others based on searching).

With respect to claim 6, Shroff teaches “6. The computer-implemented method of claim 1, further comprising: providing, for display on the client device, a user interface comprising: a digital entity card comprising entity information for a corresponding entity associated with the affinity networking system” in Fig. 18B (“entity” broadly includes users, for example, Lizy and David; entity also includes “relax cigars” and “Care”).  See also Fig. 11 (Anthony Smith and ABC company, for example); 
“and a second clip note element, within the digital entity card, and selectable for entering private digital clip notes associated with the corresponding entity” in Fig. 14 (“Action” icon is selectable). 
Shorff teaches user interaction with second clip note element in Fig. 14 (Action icon) and col. 4:50-56. 
It appears Shorff fails to explicitly teach, but Hern teaches “and based on user interaction with the second clip note element, generating a private digital clip note associated with the corresponding entity and comprising 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify providing, for display on the client device, a user interface comprising: a digital entity card comprising entity information for a corresponding entity associated with the affinity networking system and a second clip note element, within the digital entity card, and selectable for entering private digital clip notes associated with the corresponding entity in and user interaction with second clip note element in Shroff to include “and based on user interaction with the second clip note element, generating a private digital clip note associated with the corresponding entity and comprising one or more tags for the corresponding entity.” The motivation would have been to allow a user to perform robust “bidirectionally optimized search[es]” while also maintaining user privacy. See Hern col. 6:7-17; col. 6:30-37. 
With respect to claim 7, Shorff teaches “7. The computer-implemented method of claim 1, further comprising providing, for display within the event member interface on the client device, targeted digital content based on determining that the user has interacted with the clip note element for the co-user associated with the event” in Fig. 18B and col. 14:22-44 (targeted content is anything that happens to the user’s screen when they click “Action,” for example; that is, when a user clicks an icon, the result is always targeted to that user in the sense that an output is provided and “targeted” to the user).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shorff in view of Hern as applied to claim 1 above and further in view of Henze, The Cloud Needs Cross-Layer Data Handling Annotations, 2013. 
With respect to claim 3, Shroff et al. teaches “registration of the user with the affinity networking system in at least the abstract.  It appears Hern et al. fails to explicitly teach a public key stored on a first database of a first server; 
and a private key stored on a second database of a second server separate from the first server;
 and utilizing the public key to encrypt the private digital clip note for storage within the first database.
However, Henze teaches “a public key stored on a first database of a first server” on p. 20 
. . .
As this process requires identities, we assume a public key infrastructure (PKI) to be in place, where (at least) each provider in the cloud stack can be identified by a public/private key pair.
. . . 
Once the sender receives the annotation response, it can verify its authenticity using the digital public key certificate of the receiver. If the authenticity of the receiver’s acknowledgment to fulfill the annotated obligations can be verified, it is safe to start the transmission of the data. The sender keeps a copy of the annotation response. In case of misbehavior, it can be used to proof the receiver’s consent to the obligations.
p. 21
.Another approach for linking data and policies leverages the integrity protection mechanism which is often employed for data stored in the cloud [2], [4]. The most common method for ensuring integrity protection of data is the use of digital signatures. For this, a hash value of the data is computed and then signed using public-key cryptography. Anyone in possession of the signee’s public key can then verify the signature and thus the integrity of the data. We propose to extend the integrity protection to the annotations associated with the data. This means that the hash value would be computed over the data and annotation before it is signed. Thus, unauthorized alteration, deletion, or addition of annotations would break 

(Examiner finds a “public key infrastructure” strongly suggests “a public key stored on a first database of a first server” and “and a private key stored on a second database of a second server separate from the first server”; first database and server is the cloud; and second database is the private key of the user stored locally); 
 “and a private key stored on a second database of a second server separate from the first server” on p. 20 
. . .
As this process requires identities, we assume a public key infrastructure (PKI) to be in place, where (at least) each provider in the cloud stack can be identified by a public/private key pair.
. . . 
Once the sender receives the annotation response, it can verify its authenticity using the digital public key certificate of the receiver. If the authenticity of the receiver’s acknowledgment to fulfill the annotated obligations can be verified, it is safe to start the transmission of the data. The sender keeps a copy of the annotation response. In case of misbehavior, it can be used to proof the receiver’s consent to the obligations.

(Examiner finds a “public key infrastructure” strongly suggests “a public key stored on a first database of a first server” and “and a private key stored on a second database of a second server separate from the first server” ; second database is the private key of the user stored locally); 
); 
“and utilizing the public key to encrypt the private digital clip note for storage within the first database” on p. 21
.Another approach for linking data and policies leverages the integrity protection mechanism which is often employed for data stored in the cloud [2], [4]. The most common method for ensuring integrity protection of data is the use of digital signatures. For this, a hash value of the data is computed and then signed using public-key cryptography. Anyone in possession of the signee’s public key can then verify the signature and thus the integrity of the data. We propose to extend the integrity protection to the annotations associated with the data. This means that the hash value would be computed over the data and annotation before it is signed. Thus, unauthorized alteration, deletion, or addition of annotations would break the integrity of the data. Verifying the integrity protection of data in the cloud (including the authenticity of the digital signature) can be efficiently automated using a trusted third-party [20].

Henze and Shroff et al. are analogous art because they are from the same field of endeavor as applicant’s claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the generating, in response to registration of the user with the affinity networking system in Shroff et al. to include a public key stored on a first database of a first server; and a private key stored on a second database of a second server separate from the first server; and utilizing the public key to encrypt the private digital clip note for storage within the first database.”  The motivation would have been to maintain data integrity and data security. See Henze p. 21 (“This means that the hash value would be computed over the data and annotation before it is signed. Thus, unauthorized alteration, deletion, or addition of annotations would break the integrity of the data.”). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shorff US 7,921,167 as applied to claim 15 above and further in view of Hern US 9,367,631
With respect to claim 17, Shroff teaches “17. The non-transitory computer readable medium of claim 15, further comprising instructions that, when executed by the at least one processor, cause the computing device 
It appears Shorff fails to explicitly teach “generate a public key and a private key for storage on different databases associated with different server.” 
However, Henze teaches “generate a public key and a private key for storage on different databases associated with different server” 
on p. 20 
. . .
As this process requires identities, we assume a public key infrastructure (PKI) to be in place, where (at least) each provider in the cloud stack can be identified by a public/private key pair.
. . . 
Once the sender receives the annotation response, it can verify its authenticity using the digital public key certificate of the receiver. If the authenticity of the receiver’s acknowledgment to fulfill the annotated obligations can be verified, it is safe to start the transmission of the data. The sender keeps a copy of the annotation response. In case of misbehavior, it can be used to proof the receiver’s consent to the obligations.
p. 21
.Another approach for linking data and policies leverages the integrity protection mechanism which is often employed for data stored in the cloud [2], [4]. The most common method for ensuring integrity protection of data is the use of digital signatures. For this, a hash value of the data is computed and then signed using public-key cryptography. Anyone in possession of the signee’s public key can then verify the signature and thus the integrity of the data. We propose to extend the integrity protection to the annotations associated with the data. This means that the hash value would be computed over the data and annotation before it is signed. Thus, unauthorized alteration, deletion, or addition of annotations would break the integrity of the data. Verifying the integrity protection of data in the cloud (including the authenticity of the digital signature) can be efficiently automated using a trusted third-party [20].


Henze and Shroff are analogous art because they are from the same field of endeavor as applicant’s claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the “in response to registering the user with the affinity networking system” in Shroff et al. to include “generate a public key and a private key for storage on different databases associated with different server” as taught by Henze. 
The motivation would have been to maintain data integrity and data security. See Henze p. 21 (“This means that the hash value would be computed over the data and annotation before it is signed. Thus, unauthorized alteration, deletion, or addition of annotations would break the integrity of the data.”). 

Allowable Subject Matter
		Claims 8-14 are allowed.
	Claims 4, 16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159